HERNANDEZ, Judge, (dissents in part, concurs in part). I respectfully dissent from that part of the majority opinion that holds: “that the Children’s Court made a dispositional ruling without giving the attorney for the children an opportunity to be heard,” citing Section 13-14-25(J), supra. That section governs “a proceeding on a petition.” The appropriate section governing dispositional hearings, in my opinion, is § 13-14-28(G), N.M.S.A. 1953 (Repl. Vol. 3, pt. 1) which provides: “In that part of the hearings held under the Children’s Code on dispositional issues all relevant and material evidence helpful in determining the questions presented, including oral and written reports, may be received by the court and may be relied upon to the extent of its probative value even though not competent had it been offered during the part of the hearings on adjudicatory issues and the issue of need for care and rehabilitation.” (Emphasis mine.) Nonetheless, the record shows that the probation officer testified about the children’s father and mother (their occupation, church attendance, etc.), and then gave his recommendation to the court as to how the matter should be disposed of. The children’s attorney, without interruption or hindrance from the court, questioned them concerning the incident which gave rise to the petition. His examination also brought out that the elder of the two, seventeen years old, was married and had an infant child, about four months old, and that he was employed as a cook. That the younger one, sixteen years old, attended school regularly, had had no disciplinary problems and was living with his parents. The father testified that he had made arrangements to make reimbursement for the damage done by his sons. The part of the colloquy between the court and the children’s attorney quoted by the majority came after all of the facts recited above had been elicited. It is my opinion that the children and their attorney were given a fair hearing and that the court did not abuse its discretion in refusing to hear more.